Exhibit 10.1

Execution Copy

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of the 27th
day of June, 2012, is by and among PAA NATURAL GAS STORAGE, L.P. (“Borrower”),
BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer, and the Lenders
party hereto.

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent, Swing Line Lender, L/C Issuer and
Lenders entered into that certain Credit Agreement dated as of August 19, 2011
(the “Original Agreement”) for the purposes and consideration therein expressed;
and

WHEREAS, pursuant to Section 2.14 of the Original Agreement, the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments has been
increased to $350,000,000.

WHEREAS, Borrower, Administrative Agent, L/C Issuer and the Lenders party hereto
desire to amend the Original Agreement for the purposes described herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I. — Definitions and References

§ 1.1. Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this § 1.2.

“Amendment” means this First Amendment to Credit Agreement.

“Credit Agreement” means the Original Agreement, as amended hereby.

ARTICLE II. — Amendments

§ 2.1. Definitions.

(a) The definition of “GO Bond Mandatory Put Date” set forth in Section 1.01 of
the Original Agreement is hereby amended in its entirety to read as follows:

“GO Bond Mandatory Put Date” means the later of (a) such date that is five years
from the Closing Date and (b) if the GO Bond Mandatory Put Date then in effect
is extended pursuant to Section 2.13A, such extended GO Bond Mandatory Put Date;
provided, however, that if such date does not satisfy clause (a) of the
definition of “Business Day,” the GO Bond Mandatory Put Date shall be the next
preceding Business Day.



--------------------------------------------------------------------------------

(b) The definition of “Letter of Credit” set forth in Section 1.01 of the
Original Agreement is hereby amended in its entirety to read as follows:

“Letter of Credit” means any letter of credit issued hereunder at the request of
the Borrower providing for the payment of cash upon the honoring of a drawing
thereunder and shall include the Existing Letters of Credit. A Letter of Credit
may be a commercial letter of credit or a standby letter of credit; provided
however, that any commercial letter of credit issued hereunder shall provide
solely for cash payment upon presentation of a sight draft, unless otherwise
agreed to by the L/C Issuer issuing such letter of credit.

(c) The definition of “Maturity Date” set forth in Section 1.01 of the Original
Agreement is hereby amended in its entirety to read as follows:

“Maturity Date” means (a) with respect to the Revolving Credit Facility, such
date that is the later of (i) such date that is five years from the Closing Date
and (ii) if the Maturity Date then in effect is extended pursuant to
Section 2.13A, such extended Maturity Date, (b) with respect to the GO Bond 2009
Term Facility, the earlier of (i) the GO Bond Mandatory Put Date and (ii) May 1,
2032, and (c) with respect to the GO Bond 2010 Term Facility, the earlier of
(i) the GO Bond Mandatory Put Date and (ii) August 1, 2035; provided, however,
that if such date in each such case does not satisfy clause (a) of the
definition of “Business Day,” such Maturity Date shall be the next preceding
Business Day.

§ 2.2. Extension of Revolving Credit Facility Maturity Date and GO Bond
Mandatory Put Date. Article II of the Original Agreement is hereby amended by
adding a new Section 2.13A immediately following Section 2.13 of the Original
Agreement, to read as follows:

2.13A Extension of Revolving Credit Facility Maturity Date and GO Bond Mandatory
Put Date.

(a) Requests for Extension. The Borrower may once each calendar year during the
Availability Period, by notice to the Administrative Agent (who shall promptly
notify the Lenders) not earlier than 30 days prior to the first anniversary of
the Closing Date and not later than 30 days prior to the Maturity Date with
respect to the Revolving Credit Facility then in effect hereunder (the “Existing
Maturity Date”), request that (i) each Revolving Credit Lender extend such
Revolving Credit Lender’s Maturity Date with respect to the Revolving Credit
Facility for one additional year from the Existing Maturity Date and (ii) each
GO Bond Term Lender extend such GO Bond Term Lender’s GO Bond Mandatory Put Date
for one additional year from such GO Bond Term Lender’s then-existing GO Bond
Mandatory Put Date.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 15 days after the date of the Borrower’s
notice to the Administrative Agent under subsection (a) above, advise the
Administrative Agent (and the Administrative Agent shall upon the Borrower’s
request prior to the Notice Date

 

2



--------------------------------------------------------------------------------

advise the Borrower as to Lenders’ responses) whether or not such Lender agrees
to such extension, and each Lender that determines not to so extend its Maturity
Date and/or GO Bond Mandatory Put Date, as applicable (a “Non-Extending
Lender”), shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date); provided, that
any Lender that does not so advise the Administrative Agent on or before the
Notice Date shall be deemed to be a Non-Extending Lender. The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.

(c) Notification by the Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section on the
Notice Date (or, if such date is not a Business Day, on the next following
Business Day).

(d) Additional Commitment Lenders. The Borrower shall have the right, both
before and after the effectiveness of a requested extension under this
Section 2.13A, to replace any Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each such
Eligible Assignee replacing a Non-Extending Lender on or before the
effectiveness of a requested extension under this Section 2.13A, an “Additional
Commitment Lender”) as provided in Section 3.06(b) and Section 11.13; provided
that each such Additional Commitment Lender shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the effectiveness of such requested extension (i) with respect to the
Revolving Credit Facility, undertake the Revolving Credit Commitment of such
Non-Extending Lender (and, if any such Additional Commitment Lender is a
Revolving Credit Lender on the effective date referenced in the immediately
succeeding clause (e), its Revolving Credit Commitment shall be in addition to
such Revolving Credit Lender’s Revolving Credit Commitment hereunder on such
date) and/or (ii) with respect to the GO Bond Term Loan Facilities, assume such
Non-Extending Lender’s GO Bond Term Loans, as applicable. Any Eligible Assignee
replacing a Non-Extending Lender after the effectiveness of a requested
extension shall enter into an Assignment and Assumption with such Non-Extending
Lender assuming (x) with respect to the Revolving Credit Facility, such
Non-Extending Lender’s Revolving Credit Commitment with such extended Maturity
Date with respect to the Revolving Credit Facility and/or (y) with respect to
the GO Bond Term Loan Facilities, such Non-Extending Lender’s GO Bond Term Loans
with such extended GO Bond Mandatory Put Date, as applicable.

(e) Minimum Extension Requirement. If (and only if) (i) with respect to the
Revolving Credit Facility, the total of (A) the Revolving Credit Commitments of
the Revolving Credit Lenders that have agreed so to extend their Maturity Date
(each, a “Revolving Credit Loan Extending Lender”) with respect to the Revolving
Credit Facility plus (B) the additional Revolving Credit Commitments of the
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
the Revolving Credit Commitments in effect on the Notice Date, (ii) with respect
to the GO Bond 2009 Term Loans, the total of (A) the Outstanding Amount of the
GO Bond 2009 Term Loans of the GO Bond 2009 Term Lenders that have agreed to
extend their GO Bond Mandatory Put Date (each, a “GO Bond 2009 Term Loan
Extending Lender”) plus (B) the additional GO Bond 2009 Term Loans of the
Additional Commitment Lenders shall be more than 50% of the Outstanding Amount
of GO Bond 2009 Term Loans as of the Notice Date and (iii)

 

3



--------------------------------------------------------------------------------

with respect to the GO Bond 2010 Term Loans, the total of (A) the Outstanding
Amount of the GO Bond 2010 Term Loans of the GO Bond 2010 Term Lenders that have
agreed to extend their GO Bond Mandatory Put Date (each, a “GO Bond 2010 Term
Loan Extending Lender and, together with each Revolving Credit Loan Extending
Lender and GO Bond 2009 Term Loan Extending Lender, an “Extending Lender”) plus
(B) the additional GO Bond 2010 Term Loans of the Additional Commitment Lenders
shall be more than 50% of the Outstanding Amount of GO Bond 2010 Term Loans as
of the Notice Date, then, subject to the conditions set forth in
Section 2.13A(d), effective as of the Notice Date, or such later date as the
Administrative Agent and the Borrower shall agree, the Maturity Date with
respect to the Revolving Credit Facility and the GO Bond Mandatory Put Date of
each Extending Lender, as applicable, and of each Additional Commitment Lender
shall be extended to the same date one year after the Existing Maturity Date and
the then-existing GO Bond Mandatory Put Date, as applicable (except that, if
such date is not a Business Day, such Maturity Date with respect to the
Revolving Credit Facility and the GO Bond Mandatory Put Date, as so extended,
shall be the next preceding Business Day), and each Additional Commitment Lender
shall thereupon become a “Lender” for all purposes of this Agreement. The
Maturity Date with respect to the Revolving Credit Facility and the GO Bond
Mandatory Put Date of each Non-Extending Lender remaining a Lender hereunder
shall remain the Existing Maturity Date or the then-existing GO Bond Mandatory
Put Date, as applicable; provided, the Borrower shall continue to have the right
to replace any such Non-Extending Lender following the effectiveness of any such
extension as provided in Section 2.13A(d).

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Notice Date signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such extension and (ii) certifying that, before and immediately
after giving effect to such extension, (A) the representations and warranties of
(1) the Borrower contained in Article V and (2) any Loan Party in any other Loan
Document are true and correct in all material respects on and as of the Notice
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.13A, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default or Event of Default exists. In addition, on the
Maturity Date with respect to the Revolving Credit Facility, the Borrower shall
prepay any Revolving Credit Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages of the Revolving Credit Lenders effective as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

4



--------------------------------------------------------------------------------

§ 2.3. Increase in Revolving Credit Commitments. The reference to “$450,000,000”
set forth in clause (y) of the proviso at the end of the first sentence of
Section 2.14(a) of the Original Agreement is hereby amended to refer instead to
“$550,000,000”.

§ 2.4. Corrective Amendment. Effective as of August 19, 2011, the reference to
“the Borrower shall not” set forth in the introductory paragraph of Article VII
of the Original Agreement is hereby amended to refer instead to “the Borrower
shall not (except in the case of the covenant set forth in Section 7.02, which
shall be limited to Subsidiaries)”.

ARTICLE III. — Conditions of Effectiveness

§ 3.1. Effective Date. This Amendment shall become effective as of the date
first written above (and the corrective amendment set forth in Section 2.4 shall
become effective as of August 19, 2011), when and only when

(i) Administrative Agent shall have received, at Administrative Agent’s office a
counterpart of this Amendment executed and delivered by Borrower, Administrative
Agent, L/C Issuer and Required Lenders; and

(ii) Administrative Agent shall have additionally received all of the following
documents, each document (unless otherwise indicated) being dated the date of
receipt thereof by Administrative Agent, duly authorized, executed and
delivered, and in form and substance reasonably satisfactory to Administrative
Agent:

Supporting Documents. Such supporting documents as Administrative Agent may
reasonably request.

ARTICLE IV. — Representations and Warranties

§ 4.1. Representations and Warranties of Borrower. In order to induce
Administrative Agent, L/C Issuer and Lenders to enter into this Amendment, the
Borrower represents and warrants to Administrative Agent, L/C Issuer and each
Lender that:

(a) The representations and warranties of the Borrower contained in Article V of
the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

(b) No Default has occurred and is continuing.

ARTICLE V. — Miscellaneous

§ 5.1. Ratification of Agreements. The Original Agreement, as hereby amended, is
hereby ratified and confirmed in all respects. The Loan Documents, as they may
be amended or affected by this Amendment, are hereby ratified and confirmed in
all respects by Borrower. Any reference to the Original Agreement in any Loan
Document shall be deemed to refer to the

 

5



--------------------------------------------------------------------------------

Credit Agreement. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of Administrative Agent, L/C Issuer or any Lender under
the Credit Agreement or any other Loan Document nor constitute a waiver of any
provision of the Credit Agreement or any other Loan Document.

§ 5.2. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.

§ 5.3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

§ 5.4. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

§ 5.5. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

BORROWER:     PAA NATURAL GAS STORAGE, L.P.     By:   PNGS GP LLC, its general
partner     By:   /s/ Al Swanson       Al Swanson       Executive Vice President
and Chief Financial Officer     BANK OF AMERICA, N.A.,     as Administrative
Agent     By:   /s/ Bridgett J. Manduk     Name:   Bridgett J. Manduk     Title:
  Assistant Vice President     BANK OF AMERICA, N.A., as a Lender and L/C Issuer
    By:   /s/ Adam H. Fey     Name:   Adam H. Fey     Title:   Assistant Vice
President

 

   S-1    PNGS First Amendment



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Mark Oberreuter Name:   Mark Oberreuter Title:   Vice President

DNB BANK ASA, GRAND CAYMAN BRANCH,

as a Lender

By:   /s/ Thomas Tangen Name:   Thomas Tangen Title:  

Senior Vice President

Head of Corporate Banking

By:   /s/ Barbara Gronquist Name:   Barbara Gronquist Title:   Senior Vice
President JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Stephanie Balette
Name:   Stephanie Balette Title:   Authorized Officer SUNTRUST BANK, as a Lender
By:   /s/ Andrew Johnson Name:   Andrew Johnson Title:   Director SOCIETE
GENERALE, as a Lender By:   /s/ Chad Clark Name:   Chad Clark Title:   Managing
Director

 

   S-2    PNGS First Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Michael J. Mozer Name:   Michael J.
Mozer Title:   Vice President CITIBANK, N.A., as a Lender By:   /s/ John F.
Miller Name:   John F. Miller Title:   Attorney-in-Fact

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:   /s/ Leon Mo Name:   Leon Mo Title:   Authorized Signatory UBS LOAN FINANCE
LLC, as a Lender By:   /s/ Irja R. Otsa            /s/ Mary E. Evans Name:  
Irja R. Otsa                  Mary E. Evans Title:   Assoc.
Director          Assoc. Director ROYAL BANK OF CANADA, as a Lender By:   /s/
Kristan Spivey Name:   Kristan Spivey Title:   Authorized Signatory

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Justin M. Alexander Name:   Justin M. Alexander Title:   Vice
President

 

   S-3    PNGS First Amendment



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:   /s/ Shuji Yabe Name:   Shuji Yabe Title:   Managing Director ING CAPITAL
LLC, as a Lender By:   /s/ Cheryl Labelle Name:   Cheryl Labelle Title:  
Managing Director

PNC BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ John Berry Name:   John Berry Title:   Vice President COMPASS BANK, as
a Lender By:   /s/ Dorothy Marchand Name:   Dorothy Marchand Title:   Senior
Vice President FIFTH THIRD BANK, as a Lender By:   /s/ Matthew Lewis Name:  
Matthew Lewis Title:   Vice President REGIONS BANK, as a Lender By:   /s/ David
Valentine Name:   David Valentine Title:   Vice President

 

   S-4    PNGS First Amendment



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Mark Serice Name:   Mark Serice Title:   Senior Vice President
COMERICA BANK, as a Lender By:   /s/ Justin Crawford Name:   Justin Crawford
Title:   Vice President RAYMOND JAMES BANK, N.A., as a Lender By:   /s/ Scott G.
Axelrod Name:   Scott G. Axelrod Title:   Vice President BRANCH BANKING AND
TRUST COMPANY, as a Lender By:   /s/ Mark B. Grover Name:   Mark B. Grover
Title:   Senior Vice President THE BANK OF NOVA SCOTIA, as a Lender By:   /s/
Mark Sparrow Name:   Mark Sparrow Title:   Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as a Lender By:   /s/ Andrew Oram Name:   Andrew Oram Title:  
Managing Director

 

   S-5    PNGS First Amendment



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

as a Lender

By:   /s/ Jonathan Kim Name:   Jonathan Kim Title:   Authorized Signatory By:  
/s/ Robert Casey Name:   Robert Casey Title:   Authorized Signatory

 

   S-6    PNGS First Amendment